                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Bonnie Sneed,

              Plaintiff,

v.                                                      Case No. 17-cv-1201 (JNE/HB)
                                                        ORDER
State of Minnesota Department of
Employment and Economic Development,

              Defendant.


        Defendant State of Minnesota Department of Employment and Economic

Development moved to dismiss Plaintiff Bonnie Sneed’s Amended Complaint. In a

Report and Recommendation (“R&R”) dated January 11, 2019, the Honorable Hildy

Bowbeer, United States Magistrate Judge, recommended that the case be dismissed

without prejudice under Federal Rule of Civil Procedure 4(m) for Sneed’s failure to serve

the defendant, and in the alternative, under Federal Rule of Civil Procedure 41(b) for

Sneed’s failure to prosecute. Sneed did not file any objections to the R&R in the time

period permitted. Based on a de novo review of the record, the Court adopts the R&R.

See 28 U.S.C. § 636(b)(1); D. Minn. LR 72.2. Therefore, IT IS ORDERED THAT:

     1. Defendant’s Motion to Dismiss, ECF No. 20, is GRANTED;

     2. This action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY


Dated: February 5, 2019                                       s/Joan N. Ericksen
                                                              JOAN N. ERICKSEN
                                                              United States District Judge
